     Case 1:18-cv-00586-RGA Document 27 Filed 02/21/19 Page 1 of 1 PageID #: 97



                          IN THE UNITED ST ATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

JOHN NANNI,                                   )
an individual,                                )
                                              )
         Plaintiff,                           )       Case No: 1: 18-cv-00586-RGA
                                              )
V.                                            )
                                              )
DOVER CHICKEN, LLC,                           )
a Delaware Limited Liability Company,         )
                                              )
         Defendant.                           )
                                              I
---------------

                      STIPULATION OF DISMISSAL WITH PREJUDICE

         Plaintiff and Defendant, pursuant to Rule 41(a)(l)(A)(ii) of the Federal Rules of Civil

Procedure, hereby stipulate to dismiss this action with prejudice and except as otherwise agreed

between the parties, each party shall bear its respective fees and costs.

Dated: February 20, 2019

Isl David T Crumplar                                 Isl Robert J Cahall
David T. Crumplar (#5876)                           Robert J. Cahall (#5597)
Jacobs & Crumplar, P.A.                             McCormick & Priore, P.C.
Of Counsel                                          Four Penn Center
750 Shipyard Drive                                  1000 North West Street
Suite 200                                           Suite 1200
Wihnington, DE 19801                                Wilmington, DE 19801
Tel.: (302) 656-5445                                Tel : (302) 295-4895
Fax: (302) 656-5875                                 Fax: (302) 295-4801
davy@jcdelaw.com                                    rcahall@mccormickpriore.com

Attorneys for Plaintiff                            Attorneys for Defendant




                                                         SO ORDERED this ~   day of _li.h_, 20 fl




                                                         ~~,,~
